Citation Nr: 1020041	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-26 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a separate evaluation for diverticulitis.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with irritable bowel syndrome (IBS), 
hiatal hernia, H-pylori, and diverticulitis currently rated 
as 30 percent disabling.

3.  Entitlement to an increased rating for sinusitis/allergic 
rhinitis, currently rated as 30 percent disabling.

4.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 until 
February 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in November 2007.

In February 2007, the Veteran sought entitlement to service 
connection for diverticulitis as secondary to his service 
connected gastroesophageal reflux disease with irritable 
bowel syndrome, and applied to reopen a claim of service 
connection for headaches as secondary to his service 
connected sinusitis.  Subsequent communications from the 
Veteran made it clear that he also sought increased ratings 
for gastroesophageal reflux disease with irritable bowel 
syndrome, hiatal hernia, and H-pylori (collectively 
gastrointestinal disorder, or GI disorder) and for 
sinusitis/allergic rhinitis.  The Veteran's application to 
reopen a claim of service connection for headaches has not 
been certified to the Board and thus is not currently before 
us.  However jurisdiction to adjudicate the issues of 
increased ratings and entitlement to a separate rating for 
diverticulitis has been transferred to the Board and 
accordingly adjudication of these issues may proceed.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diverticulitis does not warrant an independent rating as 
a matter of law.

2.  Gastroesophageal reflux disease with irritable bowel 
syndrome, hiatal hernia, H-pylori, and diverticulitis has 
been productive of abdominal pain, with daily nausea with 
alternating constipation and diarrhea which combined 
represent a severe impairment of health.

3.  Sinusitis/allergic rhinitis has been productive of non-
incapacitating episodes, headaches, purulent drainage, and 
sinus pain and tenderness of the affected sinus, but has not 
been treated with radial surgery.


CONCLUSIONS OF LAW

1.  A separate rating for diverticulitis is not warranted. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 (2009).

2.  The criteria for a disability rating of 60 percent for 
gastroesophageal reflux disease with irritable bowel 
syndrome, hiatal hernia, H-pylori, and diverticulitis have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.114, 
Diagnostic Code 7346 (2009).

3.  The criteria for a disability rating in excess of 30 
percent for sinusitis/allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.97, Diagnostic Code 
6511 (2009).
 
___ __, 200__t to a seperate  dlori, currently rated as 30 
percent disabling.roesophageal reflux disease with irritable 
bowel 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.  Moreover, in a 
hearing before the undersigned, the Veteran was informed that 
it was incumbent upon him to submit any potentially relevant 
evidence in his possession which may support his claims.  
This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of VA and private treatment.  Furthermore, 
the Veteran was afforded VA examinations in July 2009 during 
which the Veteran's history was recorded, considerations were 
made of lay evidence, and the Veteran's condition was 
thoroughly considered.  Finally, conclusions based on the 
Veteran's examinations were made that were consistent with 
the record.  The examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a September 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ratings On Appeal

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disabilities on appeal have not 
significantly changed and uniform evaluations are warranted.

1.  Separate Evaluation for Diverticulitis

In his February 2007 claim, the Veteran sought service 
connection for diverticulitis as secondary to GERD with IBS.  
In the November 2007 rating decision on appeal, the RO 
recognized service connection for diverticulitis, but rated 
it together with the Veteran's service connected GERD with 
IBS, hiatal hernia, and H-pylori.  The Veteran avers that he 
is entitled to a rating for diverticulitis, separate from 
GERD with IBS, hiatal hernia, and H-pylori.

VA regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2009). Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).

In this case, the Veteran's diverticulitis is an abdominal 
disorder rated under diagnostic code (Code or DC) 7327 and 
thus is among the disabilities for which assignment of a 
separate is prohibited under 38 C.F.R. § 4.114.  In 
considering the rating below, we note that GERD, IBS, hiatal 
hernia, H-pylori and diverticulitis have each been separately 
considered and the highest possible evaluation has been 
awarded on review of all appropriate Codes.  The Board again 
reiterates, however, that 38 C.F.R. § 4.113 prohibits the 
assignment of separate evaluations, and under 38 C.F.R. § 
4.114, "[a] single evaluation will be assigned" for disease 
of the digestive system, including diverticulitis.  Here 
diverticulitis is explicitly considered below in the 
assignment of a 60 rating for GERD (DC 7307) with IBS (DC 
7319), hiatal hernia (DC 7346), H-pylori (DC 7305) and 
diverticulitis, and cannot warrant a separate rating.  38 
C.F.R. §§ 4.113, 4.114 (2009).



2.  GERD with IBS, Hiatal hernia, H-pylori and Diverticulitis

In the rating decision on appeal, the Veteran's 30 percent 
rating for GERD with IBS, hiatal hernia, H-pylori and 
diverticulitis was confirmed and continued, effective March 
1, 1999.  The Veteran's disability is currently rated under 
38 C.F.R. § 4.114, DC 7346, for hiatal hernia.  This Code 
provides that a 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (2009).

As indicated above, disease of the digestive system are 
assigned under the single DC which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2009).  In this 
case, the Board has reviewed the Veteran's symptoms and 
recognizes the potential applicability of DC 7319 for 
irritable colon syndrome, DC 7327 for diverticulitis (which 
dictates consideration under DC 7319), DC 7305 for duodenal 
ulcer (as a result of H-pylori infection), and 7307 for 
gastritis.  The Board notes, however, that the highest rating 
available under DC 7319 is for 30 percent, and thus 
consideration of a rating in excess of 30 percent is not 
available under Codes 7319 or 7327.

Diagnostic Code 7305 provides for a 60 percent evaluation for 
severe ulcer disease with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent evaluation is assigned for moderately severe ulcer 
disease with symptoms which are less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. § 
4.114, DC 7305 (2009).

For evaluating gastritis, DC 7307 provides a 30 percent 
rating for chronic hypertrophic gastritis, with multiple 
small eroded or ulcerated areas, and symptoms. Chronic 
hypertrophic gastritis, with severe hemorrhages, or large 
ulcerated or eroded areas, is rated 60 percent disabling.

In January 2003, the Veteran presented with intermittent 
epigastric pain for the proceeding two months and complaints 
of intermittent nausea.  His abdomen was soft with 
normoactive bowel sounds.  His abdomen was tender to deep 
palpation over the epigastric area, and there was no rebound 
tenderness.  He was diagnosed with IBS.

In April 2003 the Veteran reported a long history of IBS.  He 
complained of constant difficulty moving his bowels and that 
bowel movements were unpredictable, occurring once every few 
days.  The Veteran also complained of GERD.  The abdomen was 
soft and nontender.  There were no masses or 
hepatosplenomegaly appreciated.  Bowel sounds were active and 
no hernias were noted.  The impression was of well controlled 
gastroesophageal reflux disease and poorly controlled 
symptoms of IBS.

In May 2003 the Veteran underwent a biphasic upper GI series 
as part of a VA examination.  Fluoroscopic and overhead 
radiographs were obtained using effervescent granules and 
barium.  Minimal sliding hiatus hernia was present, 
accompanied by frequent recumbent gastroesophageal reflux to 
the upper esophagus.  There was no stricture, ulceration or 
mucosal irregularity throughout the esophagus or dysmotility.  
Gastric mucosal pattern was accentuated throughout most of 
the stomach, especially in the gastric body.  It was noted 
that this finding can correlate with acid hypersecretion.  
Additionally, there were some scattered superficial erosions 
in the stomach.  No frank focal ulcer was demonstrated 
throughout the stomach.  Duodenum and visualized jejunum were 
within normal limits.  The impression was of frequent 
gastroesophageal reflux via minimal sliding hiatus hernia, 
radiographically uncomplicated, and also of mild erosive 
gastritis without frank focal ulcer.

The Veteran underwent a VA examinations in June 2003 where he 
reported bowel movements two to six times a day, varying 
between liquid and soft.  He had no episodes of constipation, 
and after bowel movements he flet temporary lower abdominal 
cramping.  The abdomen was flat with decreased bowel sounds, 
firm, diffusely tender without focal signs.  He was diagnosed 
with IBS.  A separate June 2003 VA examination was conducted 
during which the Veteran reported abdominal pain of seven out 
of ten.  He had daily heartburn, but no nausea.  He was 
diagnosed with recumbent gastroesophageal reflux, and minimal 
sliding hiatal hernia.

In May 2005, the Veteran underwent VA examinations of his 
esophagus, hiatal hernia, intestines, and stomach.  He 
reported a history of hyperacidity with burning sensation in 
his stomach.  He had an endoscopy a few years prior at which 
time he was diagnosed with GERD and esophagitis.  He was also 
suspected of possible H-pylori infection.  On review of 
symptoms associated with his intestines, the Veteran reported 
that he had occasional diarrhea, and constipation with some 
lower abdominal cramps at times, especially when he gets 
nervous.  There was no history of longtime diarrhea, melena 
or any other serious problems.  There was no weight gain or 
loss, no nausea or vomiting, and no fistula, but there was 
intermittent diarrhea and constipation.  Examination of the 
Veteran's stomach revealed that he had occasional hematemesis 
but no circulatory disturbances after eating.  There were no 
signs of anemia, pain or tenderness.  The Veteran was 
diagnosed with gastritis, peptic esophagitis and GERD.

In May 2006, the Veteran had CT scans of the abdomen and 
pelvis which showed mild bowel wall thickening in the 
descending colon, suggestive of diverticulitis.  He reported 
a one week history of intermittent abdominal pain, with a 
intermittent diarrhea.  He was found to have acute 
diverticulitis, which resolved prior to discharge from the 
hospital.

In July 2005, private treatment records indicate that the 
Veteran was experiencing abdominal pains with spasms.  He 
felt that it may have been due to postnasal mucus, but also 
admitted to a history of IBS.    Examination found no 
evidence of diverticulitis.

In December 2006, the Veteran complained of stomach pain and 
reported an episode of food-born illness over Thanksgiving 
weekend.  He indicated that his diverticulosis had flared up 
and that he still had liquid stools.  The Veteran's abdomen 
was soft, nontender and without organomegaly.  Bowel sounds 
were quiet and he had minimal tenderness.

On VA examination in September 2007, the Veteran had a 
history of nausea and vomiting several times a week.  He also 
had constipation weekly, and diarrhea four to six times a 
week.  The Veteran experienced colicky, cramping pain in the 
epigastric area, daily, for one to two hours at a time.  He 
had no signs of weight loss or malnutrition, no anemia, no 
fistula, no abdominal mass and no abdominal tenderness.  The 
Veteran experienced esophageal distress accompanied by 
moderate substernal pain.  He had heartburn several times a 
week and a history of weekly regurgitation of undigested 
food.

In March 2008, the Veteran reported IBS "attacks" which 
caused pain in his stomach.  He felt dizzy and the attacks 
lasted for about an hour.  He indicated that he was having 
these symptoms twice a day.  The episodes were mostly 
epigastric and periumbilical but occasionally went to his 
back as well.  The Veteran reported nausea but no vomit, and 
that he had bowel movements five times a day without blood in 
his stool.

In July 2009, the Veteran underwent VA examination relating 
to diverticulitis, GERD, IBS, hiatal hernia, and H-pylori.  
The Veteran reported having had recurrent non-specific 
abdominal pain since the 1970s.  He was treated initially 
with antiacids for gastritis, and "nervous stomach."  The 
Veteran's current complaints were of worsening abdominal pain 
associated with nausea and alternating diarrhea and 
constipation.  He reported that symptoms happened daily and 
could last from hour to three days.  The Veteran had daily 
nausea with no specific precipitating factor.  He had no 
history of dysphagia, esophageal distress, regurgitation, 
hematemesis, melena, or esophageal dilation.  The Veteran did 
have a history of daily heartburn or pyrosis.  There were no 
signs of weight loss or malnutrition.  With regard to his 
intestines, the Veteran reported weekly constipation and 
daily diarrhea.  Both constipation and diarrhea were 
episodic, with more than 12 attacks a year lasting for two 
days at a time.  The Veteran had episodic, diffuse, colicky, 
intestinal pain daily, lasting for one to three days at a 
time.  He had no ulcerative colitis, and no ostomy.  The 
Veteran was diagnosed with GERD, IBS, hiatal hernia, H-pylori 
and diverticulitis.  These diagnoses had a significant effect 
on his usual occupation including increased tardiness and 
absenteeism.

Statements submitted by the Veteran indicate that he has 
difficulty maintaining a regular work schedule due to 
unpredictable, and debilitating abdominal pain.  He also 
endorsed some instances of radiating pain to his lower 
extremities.  Letters from coworkers confirm that the Veteran 
has bouts of stomach and abdominal pain which render him 
unable to effectively work.

After a careful review of the evidence above, the Board finds 
the Veteran's esophageal reflux disease with irritable bowel 
syndrome, hiatal hernia, H-pylori, and diverticulitis 
disability to be 60 percent disabling.  The current 30 
percent evaluation contemplates persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is indicated by a level of impairment, 
which includes symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346 (2009).

In this case, the Board finds that the Veteran's 
gastrointestinal symptomatology warrants a 60 percent rating.  
Specifically, evidence shows the Veteran to experience 
episodes of extreme abdominal pain, with daily nausea and 
alternating constipation and diarrhea.  The Veteran has 
reported that attacks render him temporarily functionally 
incapacitated and have limited his ability to work.  Given 
the gravity of his multiple symptoms, the Board finds the 
cumulative effect warrants a 60 percent rating under 38 
C.F.R. § 4.114, DC 7346 (2009).  The Board recognizes that 
the Veteran does not strictly meet the criteria of material 
weight loss, hematemesis or melena under DC 7346.  However, 
the Veteran's total disability picture, including the effects 
of GERD with IBS, hiatal hernia, H-pylori and diverticulitis 
together, make the application of a 60 percent evaluation 
appropriate.  38 C.F.R. § 4.114, DC 7346 (2009).  Here, the 
regulation requires evelvation of the disability to the next 
higher level.  38 C.F.R. § 4 114.

Although the Board recognizes applicability of Code 7305 and 
Code 7307, neither provide for a rating higher than 60 
percent, and having determined that a 60 percent rating is 
warranted, further consideration of Codes 7305 and 7307 is 
not necessary.

The Veteran's statements relating to symptomatology are 
credible and consistent with the record.  However, as a 
rating in excess of 60 percent is not available under the 
applicable codes, DC 7307, 7305 or 7346, and a higher rating 
is not for consideration at this time.

Based on the foregoing, the Board concludes that the 
Veteran's gastroesophageal reflux disease with irritable 
bowel syndrome, hiatal hernia, H-pylori, and diverticulitis 
has been 60 percent disabling throughout the period on 
appeal.  All evidence has been considered and, where 
appropriate, the benefit of the doubt has been give to the 
Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

3.  Sinusitis/allergic rhinitis

In the rating decision on appeal, the Veteran's 30 percent 
evaluation for sinusitis/allergic rhinitis was confirmed and 
continued as effective March 1, 1999.  The Veteran's 
disability is rated under 38 C.F.R. § 4.97, DC 6511.  Ratings 
under this Code are considered under the General Formula for 
Sinusitis which dictates a 30 percent rating for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis, for the purposes of rating, means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2009).

The Board notes that the Veteran's rating includes his 
service connected allergic rhinitis.  However, under the 
applicable code, a rating in excess of 30 percent is not 
available, and this consideration is not warranted.  38 
C.F.R. § 4.97, DC 6522 (2009).

In January 2003 the Veteran presented with complaints of 
coughing up brown mucous for one week and nasal congestion.  
He had bloody, green drainage in the pharynx and mild 
tenderness over the maxillary sinuses.   He was diagnosed 
with sinusitis.

In June 2003, the Veteran underwent VA examination.  He 
reported a constant, thick, white to brownish postnasal drip 
throughout the year, with four to five sinus infections per 
year.  He had difficulty breathing through his nose during 
sinus infections.  The Veteran experienced pressure over both 
frontal and maxillary sinuses with eye pain and pressure.  
His symptoms caused him to not be able to go to work four to 
five times a year.  He was diagnosed with chronic allergic 
rhinitis and chronic recurrent sinusitis.

In May 2005 a VA examination revealed a history of sinus 
infection with associated headaches and postnasal drainage 
with yellowish green material.  There was no interfering with 
breathing, no purulent discharge, no dyspnea at rest or on 
exertion and no incapacitating episodes.  The Veteran was 
diagnosed with chronic sinusitis, allergic rhinitis and 
overall chronic recurrent renal sinusitis was considered.

In July 2005, private treatment records indicate that the 
Veteran was experiencing abdominal pains with spasms.  He 
felt that it may have been due to postnasal mucus, but also 
admitted to a history of IBS.

In July 2006, the Veteran complained of a week long history 
of yellow postnasal drainage.  He claimed not to have GERD 
and reported that his stomach was upset, due to postnasal 
drainage.  On examination, the Veteran was under no acute 
distress, but did have some nasal congestion and slight 
diffuse frontal facial discomfort.

In September 2007, a VA examination showed no history of 
incapacitating episodes related to sinusitis.  The Veteran 
had purulent discharge with tenderness affecting his 
maxillary sinuses.  On the left, the Veteran had 60 percent 
nasal obstruction, and on the right he had 80 percent.  No 
nasal polyps were present and there was no septal deviation.  
Sinus x-ray imaging revealed retention cyst of the left 
maxillary sinus.  An employment history indicated two weeks 
off in the past year due postnasal drip causing mucus acid 
reflux. 

In December 2007, the Veteran was referred for consultation 
regarding chronic pansinusitis.  His chief complaint was 
frequent, frontal, symmetric headaches which were especially 
bad during windy conditions.  Secondarily, the Veteran had 
chronic posterior drainage which interfered with sleep.  
Intranasal examination showed some borderline turbinate 
hypertrophy, worse on the right side, with some minimal 
desiccation /erythema.  No drainage or cobblestoning was 
noted.  A CT scan revealed findings greater to the anterior 
and posterior mucosal thickening of the ethmoid air cells, a 
modest left maxillary retention cyst, and some mucosal 
thickening in the right maxillary sinus.  The sphenoid and 
frontal sinuses were essentially clear.

On VA examination in July 2009, the Veteran had no history of 
incapacitating episodes due to sinusitis, but some history of 
non-incapacitating episodes with headaches, purulent 
drainage, and sinus pain lasting seven to 14 days.  The 
Veteran had tenderness of the maxillary sinus.  There was 40 
percent left side nasal obstruction and 30 percent right side 
nasal obstruction.  The Veteran had no nasal polyps, 
permanent hypertrophy of turbinates from bacterial rhinitis, 
and no evidence of Wegener's granulomatosis or granulomatous 
infection.  The Veteran did have septal deviation, though not 
due to trauma.  The Veteran was diagnosed with chronic 
sinusitis with mucous cyst retention/polyp, deviated septum 
and allergic rhinitis.  

After a careful review of the evidence above, the Board finds 
the disability on appeal to be no more than 30 percent 
disabling.  The current 30 percent rating contemplates three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A higher, 50 percent, 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis, for the purposes of 
rating, means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2009).

In this case, the Veteran has not undergone radical surgery, 
he does not have osteomyelitis and he does not have a history 
or repeated surgery.  Thus a rating of 50 percent cannot be 
awarded.  While the Board recognizes that examination in 2009 
revealed a history of non-incapacitating episodes with 
headaches, purulent drainage, and sinus pain lasting seven to 
14 days, no radical surgery has been performed and the 
criteria for a 50 percent evaluation have not been met. 
recognises ercent cannot be ion appropriate.d for a rating in 
excess of 60 percent e andmia s ratable  35 degree

Based on the foregoing, the Board concludes that the 
Veteran's sinusitis/allergic rhinitis has been 30 percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.


ORDER

A separate rating for diverticulitis is denied.

An evaluation of 60 percent for gastroesophageal reflux 
disease with irritable bowel syndrome, hiatal hernia, H-
pylori, and diverticulitis is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

A higher for sinusitis/allergic rhinitis, currently rated as 
30 percent disabling, is denied.

REMAND

A total rating based on unemployability (TDIU) due to 
service-connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

In his September 2009 hearing before the undersigned, the 
Veteran raised a claim for TDIU when he indicated that he 
stopped working due to being unable to manage his service-
connected disabilities.  A review of the record indicates 
that the RO has failed to address the matter, and thus the 
Board cannot take jurisdiction over the issue.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO is to fully develop and 
adjudicate the matter of entitlement to a 
total rating based on unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


